Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present rejection is responding to claims 1, 3-4, 8, 10-11, 15, 17 and 18 are pending and claims 2, 5-7, 9, 12-14, 16, 19-20 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species B, identified as 1, 3-4, 8, 10-11, 15, 17 and 18 in the reply filed on January 28, 2022 is acknowledged.

Drawings
The drawings are objected to because:
In FIG. 2, although it is appropriately described in the applicant’s specification, identification of the different curves should be provided for clarity purposes. A suggestion is to either use the same manner as the labels in FIG. 4, with the lead line and appropriate description, or FIG. 5 which has a legend. Either manner would be acceptable.
In FIGS. 4-5, a label should be included for the x-axis (i.e. time (t), cycles, etc.).
In FIGS. 4-5, the greyscale is improper to show ranges for CC1, CC2, etc. For clarity, it is suggested to move the labels off of the graph. A sample suggestion for moving the labels off the graph and clearly indicating the range is illustrated below in the reproduction of FIG. 4:

    PNG
    media_image1.png
    530
    693
    media_image1.png
    Greyscale

FIG. 5 can be similarly amended.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odagiri et al. JP2016093030A (hereinafter ‘030).
Regarding claim 1, ‘030 discloses obtaining a temperature  of a battery 4 before charging (¶24). T is considered a characteristic parameter of at least one battery 4 of an assembled battery 2, where the assembled battery 2 includes one or more batteries 4 
‘030 further discloses using the parameter - temperature – to obtain a threshold voltage V1 (¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (¶25). Thus, the battery is charged based on the determined charging strategy.
Regarding claim 3, ‘030 discloses determining a threshold voltage V1 which is analogous to a cutoff voltage (¶24). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1. Thus, the cut-off charging voltage is determined using the temperature, the measured voltage and the constant current (I1) – which is the present current.
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (¶25).
Regarding claim 8, ‘030 discloses a control unit (3) that is a processing unit (¶14 – central processing unit (CPU), multi-core CPU, programable device and so forth). Thus, ‘030 discloses a processor.
The control unit (3) further includes a storage unit (9) that is a memory where a program – or instructions - for controlling each unit of the charge control device is stored 
‘030 discloses obtaining a temperature  of a battery 4 before charging (¶24). T is considered a characteristic parameter of at least one battery 4 of an assembled battery 2, where the assembled battery 2 includes one or more batteries 4 (¶13). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘030 further discloses using the parameter - temperature – to obtain a threshold voltage V1 (¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (¶25). Thus, the battery is charged based on the determined charging strategy.
Regarding claim 10, ‘030 discloses determining a threshold voltage V1 which is analogous to a cutoff voltage (¶24). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1. Thus, the cut-off charging voltage is determined using the temperature, the measured voltage and the constant current (I1) – which is the present current.
The battery is charged until it reaches the threshold voltage V1 under the CC charging mode (¶25).
claim 15, ‘030 discloses a program for controlling each unit of the charge control device 1 stored in the storage unit 9 of the control unit 3 (¶14). Thus, ‘030 discloses a non-transitory computer readable storage medium having stored therein computer-executable instructions that cause the processor to perform:
‘030 discloses obtaining a temperature  of a battery 4 before charging (¶24). T is considered a characteristic parameter of at least one battery 4 of an assembled battery 2, where the assembled battery 2 includes one or more batteries 4 (¶13). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘030 further discloses using the parameter - temperature – to obtain a threshold voltage V1 (¶24).  Obtaining a threshold voltage V1 to charge in the constant current (CC) mode is considered a charging strategy based on the determined parameter. The threshold voltage V1 being a charging parameter.
The battery is charged in the CC mode until the measured voltage of the battery reaches the threshold voltage then charging switches to a constant voltage (CV) mode (¶25). Thus, the battery is charged based on the determined charging strategy.
Regarding claim 17, ‘030 discloses determining a threshold voltage V1 which is analogous to a cutoff voltage (¶24). The temperature is determined before changing from CC charging to CV charging – thus, the temperature is determined under CC charging mode. Charging is performed under a CC (I1) until the measured voltage of the battery reaches the threshold voltage V1. Thus, the cut-off charging voltage is determined using the temperature, the measured voltage and the constant current (I1) – which is the present current.
.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odagiri et al. JP2016165168A (hereafter ‘168).
Regarding claim 1, ‘168 discloses obtaining a measured temperature of a battery 4 (¶12). The measured temperature is considered a parameter of at least one battery 2 of an assembled battery 2, where the assembled battery includes one or more batteries 4 (¶12). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
Regarding claim 4, ‘168  discloses determining the termination current – analogous to a cutoff charging current - according to the temperature during CV charging (¶13). The termination current is reduced when the temperature of the battery measured during the CV mode decreases. 

Regarding claim 8, ‘168 discloses a control unit (3) that is a processing unit (¶13 – central processing unit (CPU), multi-core CPU, programable device and so forth). Thus, ‘168 discloses a processor.
The control unit (3) further includes a storage unit (8) that is a memory where a program – or instructions - for controlling each unit of the charge control device is stored in the storage unit 8 (¶13-14). Thus, ‘168 discloses a memory for storing instructions executed by the processor.
‘168 discloses obtaining a measured temperature of a battery 4 (¶12). The measured temperature is considered a parameter of at least one battery 2 of an assembled battery 2, where the assembled battery includes one or more batteries 4 (¶12). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
Regarding claim 11, ‘168  discloses determining the termination current – analogous to a cutoff charging current - according to the temperature during CV charging 
Thus, the battery is charged at a charging current greater than the termination current (I2) in the CV mode (FIG. 1 at 201 and 204).
Regarding claim 15, ‘168 discloses a control unit 3 being a programable device for controlling each unit of the charge control device 1 having a storage unit 8 (¶13). Thus, ‘030 discloses a non-transitory computer readable storage medium having stored therein computer-executable instructions that cause the processor to perform:
‘168 discloses obtaining a measured temperature of a battery 4 (¶12). The measured temperature is considered a parameter of at least one battery 2 of an assembled battery 2, where the assembled battery includes one or more batteries 4 (¶12). The batteries 4 are interpreted to be at least one cell contained in a battery, or assembly.
‘168 further discloses using the parameter - temperature – and associates the temperature of the battery 4 with the termination current for terminating the CV charge in the CCCV charge (¶13).  Obtaining a termination current for the CV mode is considered a charging strategy based on the determined parameter. The termination current being a charging parameter.
The battery is charged until the measured voltage of the battery reaches the threshold voltage (¶25). Thus, the battery is charged based on the determined charging strategy.
Regarding claim 18, ‘168  discloses determining the termination current – analogous to a cutoff charging current - according to the temperature during CV charging 
Thus, the battery is charged at a charging current greater than the termination current (I2) in the CV mode (FIG. 1 at 201 and 204).

Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chiu US20160209474: this reference discloses a strategy for charging in CCCV mode.
Ferrese et al. US20160248266A1: This reference discloses battery cell charging techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859